   Case 5:20-cv-00150-LGW-BWC Document 5 Filed 01/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 JOHNNY MARSHALL,

                Plaintiff,                                  CIVIL ACTION NO.: 5:20-cv-150

        v.

 COFFEE COUNTY ADULT DETENTION
 CENTER; and DOYLE WOOTEN, in his
 individual capacity,

                Defendants.


                                            ORDER

       Plaintiff, seeking to proceed in forma pauperis, brought this 42 U.S.C. § 1983 action. By

Order dated December 1, 2020, the Court advised Plaintiff of the Prison Litigation Reform Act’s

procedures and requirements for filing and litigating prison civil rights suits. Doc. 3. The Court

granted Plaintiff leave to proceed in forma pauperis and instructed him to sign and return the

Consent to Collection of Fees from his Trust Account and the Prisoner Trust Fund Account

Statement forms which were attached to the Court’s Order. Id. The Court emphasized that

Plaintiff must return these forms within 30 days from the date of the December 1, 2020 Order to

proceed with this action. Id. at 3–4. Moreover, the Court made clear that, if Plaintiff did not

timely respond to the Order, “the Court will dismiss Plaintiff’s case without prejudice for failure

to prosecute and follow this Court’s Orders.” Id. at 4.

       Plaintiff has provided a copy of his consent to collection of fees form. Doc. 4. However,

Plaintiff did not provide the form for his prison trust fund account. Given that Plaintiff has
   Case 5:20-cv-00150-LGW-BWC Document 5 Filed 01/04/21 Page 2 of 2




attempted to comply with the Court’s prior Order, it will provide him with another opportunity to

submit his prison trust account forms.

       The Court DIRECTS the Clerk of Court to send Plaintiff a copy of this Order and the

Court’s prior Order, doc. 3, including the attached Prisoner Trust Fund Account Statement form.

Plaintiff shall have 14 days from the date of this Order to complete and return this form to the

Court. Should Plaintiff fail to complete and return this form within these 14 days, the

Court will presume Plaintiff does not intend to pursue this action and will dismiss this case

without prejudice.

       SO ORDERED, this 4th day of January, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
